DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18, 23, 24, 26, 28 are withdrawn.
Claim 39 cancelled.
Claims 19-22, 25, 27, 29-38 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 19-21, 27, 29-30, 32-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over GLUECK et al. (hereinafter “GLUECK”) (US 20180135675 A1) in .
As to claims 19, 37-38, GLUECK teaches a system and method for forming a structure, the structure including a first portion, a second portion, and a structural joint [Fig. 8, first component 1, second component 2, joining part 4], comprising: 
receive instructions for printing a structural joint, the instructions based on a data model of the structural joint [the joining part can be created by means of a 3D printing process, therefore a 3D model file is provided for creating the joining part] [0017]; 
receive a first portion and a second portion [Fig. 8, first component 1, second component 2] [0007-0009, 0053-0054]; 
receive material [0010, 0017]; and 
print the structural joint based on the instructions, the printing comprising spray forming the material to produce the structural joint, the structural joint connecting the first portion to the second portion [creating the joining part for connecting the first portion to the second portion through 3D printing process] [0007-0010, 0017, 0053-0054].
GLUECK teaches creating the joining part for connecting a first component and a second component. GLUECK does not explicitly teach the structure of the components and forming a join part for joining the first conical tip of the first component to the second conical tip of the second component.
However, Calla teaches a system and method for joining parts using cold spray technique, especially, spray forming the material to produce the structural joint for connecting the first portion to the second portion [a first part and a second part to be joined may be placed next to each other and aligned in a desired configuration, to create a joint. As shown in FIG. 3, the first part 54 includes a surface 60 that will be joined to a surface 62 of the second part 56. Thus, when aligning the parts 54 and 56 next to each other in preparation for joining, the surface 60 of the first part 54 is placed next to the surface 62 of the second part 56. It should be appreciated that the surfaces 60 and 62 may be any size, shape, or topography]. Calla teaches the parts can be any shape to be joined together, a groove can be formed along interface on the parts, wherein the surface of the first part, the surface of the second part, and the groove can be any size, shape, and/or topography [For example, the groove 78 may be flat, angled, curved, annular, and/or any combination thereof. For example, the groove 78 may have a V-shape, a U-shape, a rectangular shape, or any other suitable shape. Additionally, the parts 54 and 56 may be aligned in any orientation, e.g., horizontally, vertically, or any angle 74 and 76] [Figs. 3-4] [0026-0027, 0029-0032].
Calla teaches the parts can be any shape to be joined together [0026-0027, 0029-0032]. Choi also teaches using cold spray to join parts, such that spraying material to forming a join part for joining a conical tip to a second conical tip [Figs. 4-6] [columns 3-4, lines 26-23].
It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of Calla and Choi with the teachings of GLUECK for the purpose of forming a structural joint to join surface of a first part and surface of a second part wherein the surface of the first part and the surface of the second part can be any size, shape, and/or topography.
As to claim 20, Calla teaches the structural joint fills an area of the parts wherein the parts and surface of the parts can be any shape to be joined together [0026-0027, 0029-0032]. Choi also teaches the structural joint fills an area of the first conical tip and the second conical tip [Figs. 4-6] [columns 3-4, lines 26-23].
As to claim 21, Calla teaches at least one of the first portion or the second portion comprise a commercial off-the-shelf part [0017]. 
As to claim 27, Choi teaches at least the first portion is held by a bracket during the printing of the structural joint [Figs. 4-6] [columns 3-4, lines 26-23].
As to claim 29, Calla teaches the first portion and the second portion are touching during the printing of the structural joint [Figs. 3-4] [0026-0027, 0029-0032]. Choi teaches the first portion and the second portion are touching during the printing of the structural joint [Figs. 4-6] [columns 3-4, lines 26-23].
As to claim 30, Calla teaches using a vertical assembly cell [Figs. 3-4] [0026-0027, 0029-0032].  
As to claim 32, Calla teaches the first portion comprises a first material, the second portion comprises a second material, and the structural joint comprises a third material [0017, 0022, 0036]. 
As to claim 33, Calla teaches the first material and the second material comprise the same material [0017, 0022, 0036].
As to claim 34, Calla teaches the third material is configured to withstand stresses on the connection of the first material to the third material [0015, 0025, 0028, 0035-0038]. 
As to claim 35, Calla teaches the third material is configured to withstand stresses on the connection of the second material to the third material [0015, 0025, 0028, 0035-0038].  
As to claim 36, Calla teaches prepare at least one of the first portion or the second portion, the preparing comprising a metallization of the at least one of the first portion or the second portion [0017]. 
Claims 22, 25, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over GLUECK in view of Calla and Choi, and further in view of Camilleri et al. (hereinafter “Camilleri”) (US 2019/0316262 A1).
As to claim 22, Calla teaches at least one of the first portion or the second portion comprise a commercial off-the-shelf part wherein those parts can be formed by any process [0017]. GLUECK, Calla, and Choi do not explicitly teach the first portion comprises a 3-D printed part. However, Camilleri teaches forming 3D objects by cold spraying [Abstract, 0004-0007, 0028]. It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of Camilleri with the teachings of GLUECK and Calla and Choi for the purpose of forming a part using cold spraying.
As to claim 25, Camilleri teaches the first portion comprises a 3-D cold-spray printed part [Abstract, 0004-0007, 0028].  
As to claim 31, Camilleri teaches at least the first portion has been built up using cold spray metal deposit [Abstract, 0004-0007, 0028]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437.  The examiner can normally be reached on Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/Primary Examiner, Art Unit 2115